Case 1:19-cv-06570-PKC-JO Document 21 Filed 04/02/20 Page 1 of 1 PageID #: 114
                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York

                                                      271 Cadman Plaza East
                                                      Brooklyn, New York 11201

                                                      April 2, 2020

Honorable Pamela K. Chen
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

           Re:      Bing Guan, et al. v. Chad F. Wolf, et al.,
                    Civil No. 19-CV-6570 (PKC/JO)

Dear Judge Chen:

        On account of the extraordinary disruption to Government operations caused by the current
pandemic crisis, we respectfully seek a 45-day extension of time to serve the Government’s motion
to dismiss the complaint in the above-referenced action. Under the briefing schedule endorsed by
the Court on March 6, the Government’s deadline to serve its motion papers is this coming
Monday, April 6. Although we have been diligently working to draft our motion papers, the
disruptions stemming from the pandemic have engendered significant delays, especially in this
Office’s ability to obtain the necessary supporting declarations from its client agencies, including
U.S. Customs and Border Protection. This is the first extension sought by either side since the
briefing schedule was set on March 6. We have conferred with counsel for the Plaintiffs and have
been authorized by them to inform the Court that Plaintiffs do not oppose the requested extension.

       If our request is approved, the Government’s deadline to serve its motion to dismiss would
be May 21; Plaintiffs’ deadline to serve their opposition would be June 26; and the Government’s
deadline to serve its reply and file the fully-briefed motion would by July 24. We humbly
appreciate the Court’s time and attention to this matter.

                                                      Respectfully submitted,

                                                      RICHARD P. DONOGHUE
                                                      United States Attorney

                                              By:      /s/ {FILED ELECTRONICALLY}
                                                      F. FRANK AMANAT
                                                      EKTA R. DHARIA
                                                      Assistant U.S. Attorneys
                                                      (718) 254-6024/7520
